JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-09744-RGK-MAA Date February 15, 2019

 

 

Title DOMINGUEZ v. FORD MOTOR CO.

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Repoited N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Plaintiff’ s Motion to Remand (DE 10)

I. INTRODUCTION

On October 18, 2018, Louie Dominguez (“Plaintiff”) filed a Complaint against Ford Motor
Company (“Ford”) and Sunrise F ord of Fontana (“Sunrise Ford”) (collectively, “Defendants”) alleging
violations of the Song-Beverly Consumer Warranty Act (Cal. Civ. Code §§ 1790, et seq.).

On November 19, 2018, Defendants removed the action to federal coult, alleging diversity
jurisdiction Plaintiff filed a Motion to Remand on December 28, 2018 (DE 10). Upon review of
Defendants’ Notice of Removal, the C ourt hereby REMANDS the action for lack of subject matter
jurisdiction

II. FACTUAL BACKGROUND

Plaintiff purchased a vehicle from Sunrise Ford on January 22, 2008. ln connection With the
purchase, Plaintiff received an express Written warranty in which Ford “undertook to preserve or
maintain the utility or performance of the vehicle.” (Compl. 11 8, ECF No. l.) The warranty fulther
provided that Plaintiff could deliver the vehicle to one of Ford’s representatives for repair in the event of
a defect during the warranty period.

According to Plaintiff, the vehicle had problems with the engine, electrical system, and cooling
system. Plaintiff alleges that Ford and its representatives have been unable to repair the vehicle to
conform with the warranty “after a reasonable number of opportunities.” (Compl. 11 ll) ln addition to
alleging several claims against Ford, Plaintiff alleges a claim for breach of the implied warranty of
merchantability against Sunrise Ford.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 4

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-09744-RGK-MAA Date February 15, 2019

 

 

Title DOMINGUEZ v. FORD MOTOR CO.

 

III. JUDICIAL STANDARD

Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involves an amount in controversy that
exceeds $75,000. The defendant removing the case to federal court bears the burden of establishing the
jurisdictional facts, namely the amount in controversy and complete diversity of the parties. Abrego
Abrego v. Dow Chemical Co., 443 F.3d 676, 682-83 (9th Cir. 2006). Where a plaintiff contests a
jurisdictional fact, the defendant must establish that fact by a preponderance of the evidence. Gaus v.
Mr`les, Inc., 980 F.2d 564, 566-67 (9th Cir. 1992) (quoting McNutt v. Genera/ Motors Acceptance Corp.,
298 U.S. 178, 189 (1936)). Courts must “strictly construe the removal statute against removal
jurisdiction” and must remand an action “if there is any doubt as to the right of removal in the first
instance.” Gaus, 980 F.2d at 566.

IV. DISCUSSION

Where the action was originally removed from state court, the case must be remanded if “at any
time before final judgment it appears that the district court lacks subject matter jurisdiction.” 28 U.S.C. §
l447(c). When asserting diversity jurisdiction as the basis for removal, a defendant must establish
complete diversity of the parties. 28 U.S.C. § 1332(a); see also Muno: v. Small Bus. Aa’min., 644 F.2d
1361, 1365 (9th Cir. 1981). However, joinder of a non-diverse defendant cannot defeat removal where
the plaintiff fraudulently joins the non-diverse defendant to avoid federal jurisdiction Hzmter v. Phi/ip
Morris USA, 582 F.3d 1039, 1043 (9th Cir. 2009). Joinder is fraudulent if it is obvious that the plaintiff
cannot state a cause of action against that defendant McCabe v. Genera] Foods Corp., 811 F.2d 1336,
1339 (9th Cir. 1988) (emphasis added). In other Words, the plaintiff must not be able to recover against
the defendant on any legal theory. See Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998).

Defendants removed this case under 28 U.S.C. § 1332 despite the presence of non-diverse
Sunrise Ford. Ford and Plaintiff disagree as to whether Plaintiff has a viable claim against Sunrise Ford
and, in tum, whether Sunrise Ford is a fraudulent defendant Plaintiff also opposes removal based on the
amount-in-controversy requirement and the residency requirement

The Court first turns to Whether Sunrise Ford is a fraudulent defendant If Plaintiff can state a
cause of action against Sunrise Ford on any legal theory, Sunrise Ford is not a fraudulent defendant

A. Plaintiff may have a claim against Sunrise Ford for the breach of an implied
warran£v_.

Rule 20(a) allows joinder of parties if two requirements are satisfied: “(1) a right to relief must
be asserted by, or against, each plaintiff or defendant relating to or arising out of the same transaction or
occurrence . . .; and (2) some question of law or fact common to all parties must arise in the action.”
Desert Empire Bank v. lns. Co. of N. Am., 623 F.2d 1371_, 1375 (9th Cir. 1980); Fed. R. Civ. P. 20(a).

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 4

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-09744-RGK-MAA Date February 15, 2019

 

 

Title DOMINGUEZ v. FORD MOTOR CO.

 

Here, the claims against Ford and Sunrise Ford arise out of the same transaction and involve “the
same vehicle, the same alleged defects in that vehicle, and the same failed attempt to repair the vehicle.”
(Pl.’s Mot. to Remand 7:19-22, ECF No. 10); see also Blowers v. Ford Motor Co., No. CV 17-8224-
JFW(KSX)_, 2018 WL 654415 (C.D. Cal. Jan. 31_, 2018). Therefore, the claims will likely “require many
of the same documents and witnesses.” Torres v. Ford Motor Co., No. SACV 18-00232-CJC(DFMX),
2018 WL 4182487, at *2 (C.D. Cal. Aug. 30, 2018). Moreover, several courts in this district have
permitted joinder of a car dealership for a breach of the implied warranty of merchantability claim.
Torres, 2018 WL 4182487, at *2; B/owers, 2018 WL 654415, at *5; Delafontaine v. Volvo Cars of N.
Am., LLC, No. CV 16-07154-GHK(SKX), 2016 WL 7338404, at *3-4 (C.D. Cal. Dec. 19, 2016); Sabag
v. FCA US, LLC, No. 2:16-cv-06639-CAS(RAOX), 2016 WL 6581154, at *6 (C.D. Cal. Nov. 7, 2016);
Forward-Rossi v. Jaguar Land Rover N. Am., LL C, No. 2:16-cv-00949-CAS(KSX), 2016 WL 3396925,
at *4 (C.D. Cal. June 13, 2016).

Accordingly, the Court finds that the implied warranty claim against Sunrise Ford is facially
valid.

B. It is possible that tolling applies to the implied warran§ claim.

ln their Notice of Removal, Defendants argue that Plaintiff cannot recover against Sunrise Ford
for the implied warranty claim because the action is not timely. According to Defendants, the statute of
limitations lapsed on January 22, 2012.

Plaintiff has asserted several tolling doctrines that would bring his claim within the limitations
period. It is not “obvious” that none of these doctrines would apply. McCabe, 811 F.2d at 1339. For
example, Plaintiff alleges that, on multiple occasions, he brought his vehicle to a Ford representative for
warranty repairs. Under the repair doctrine, “[t]he statute of limitations on a warranty claim is tolled
during the period in Which a defendant has unsuccessfully attempted to repair the defect.” Cam'enas v.
Ford Motor Co., No. CV 18-1090 DSF (PLAX), 2018 WL 2041616, at *1 (C.D. Cal. Apr. 23, 2018)
(citing Aced v. Hobbs-Sesack P/umbing Co., 55 Cal. 2d 573, 585 (1961)). It is possible that the repair
doctrine applies to Plaintist claim. Id.

ln sum, the tolling doctrines that Plaintiff cites ultimately may not be apposite, but it is not
obvious from the Complaint that they would not apply.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 4

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL lVIINUTES - GENERAL

 

 

 

Case No. 2:18-cv-09744-RGK-MAA Date February 15, 2019
Title DOMINGUEZ v. FORD MOTOR CO.
C. Because it is not obvious that Plaintiff carLrot recover against Sunrise Ford under

 

any legal theog, Sunrise Ford is not a fraudulent defendant

Based on the above, Plaintiff has properly joined Sunrise Ford in this action. Because Defendant
has not met its burden to establish that Plaintiff and Sunrise Ford are diverse,l the Court lacks
jurisdiction under 28 U.S.C. § 1332.

I. CONCLUSION

ln light of the foregoing reasons, the Court hereby REMANDS this action to state court for all
further proceedings

IT IS SO ORDERED.

 

lnitials of Preparer

 

 

1 Plaintiff`s Complaint provides only that he is a resident of Los Angeles, Califomia. Yet. in the instant Motion. Plaintiff
argues that Sunrise Ford is "non-diverse.” Underlying Plaintist argument is the assumption that Plaintiff. like Smnise Ford,
is a domiciliary of Califonria. Although residency does not necessarily equate to domicile, "district courts are permitted to
make reasonable inferences from facts in evidence.” Mondragon \'. Capita/ One Aulo Fin., 736 F.3d 880, 886 (9th Cir. 2013).
Also, Defendant bears the burden upon removal to establish diversity of citizenship Gaus \'. Miles, Inc.. 980 F.2d 564, 566-
67 (9th Cir. 1992). Neither Plaintiff nor Defendants have provided any information suggesting that Plaintiff is domiciled in
any state other than Califomia. '[`he Court must remand if, as here, “there is any doubt as to the right of removal in the first
instance.” Gaus, 980 F.2d at 566.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 4

